United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 20, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-11300
                         Summary Calendar


                        KENNETH LEON CRAFT,

                                               Plaintiff-Appellant,

                               versus

GARY L. JOHNSON; RAYNALDO CASTRO, Senior Warden; JANIE COCKRELL,
 Deputy Director of Security; CHARLES C. BELL, Assistant Warden;
                   JOE NUNN, Assistant Warden,

                                               Defendants-Appellees.


          Appeal from the United States District Court
               for the Northern District of Texas
                          (2:01-CV-225)


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Kenneth Leon Craft, Texas state prisoner # 781171, appeals,

pro se, the dismissal, without prejudice, of his 42 U.S.C. § 1983

in forma pauperis (IFP) complaint for failure to state a claim upon

which relief can be granted.     Craft maintains he has stated an

Eighth Amendment claim: because of bed checks by prison officials,

he is being deprived of uninterrupted sleep.




     *Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      We review a dismissal under § 1915(e)(2)(B)(ii) de novo,

applying the same standard used to review a dismissal pursuant to

FED. R. CIV. P. 12(b)(6).     Black v. Warren, 134 F.3d 732, 733-34

(5th Cir. 1998).   We accept as true all the allegations of the

complaint, considering them in the light most favorable to the

plaintiff.   Ashe v. Corley, 992 F.2d 540, 544 (5th Cir. 1993).

     Craft’s allegations of intermittent sleep deprivation are not

sufficient to show that he is exposed to a risk that is so grave

that it violates contemporary standards of decency. See Helling v.

McKinney, 509 U.S. 25, 36 (1993). Because Craft’s allegations fail

to state an Eighth Amendment claim, the dismissal of the complaint

was not error.

     Craft also contends the district court erred in denying his

motion for a temporary restraining order and/or for a preliminary

injunction because there are remaining fact issues concerning his

entitlement to relief.      We lack jurisdiction over the denial of

Craft’s motion for a temporary restraining order.     See Faulder v.

Johnson, 178 F.3d 741, 742 (5th Cir.), cert. denied, 527 U.S. 1018

(1999).

     The denial of a preliminary injunction is reviewed for an

abuse of discretion.   See Women’s Med. Ctr. v. Bell, 248 F.3d 411,

418-19 (5th Cir. 2001).     To obtain a preliminary injunction, Craft

must establish, among other factors, that he has a substantial

likelihood of success on the merits of his claims.     Id.   As shown


                                   2
above, there is no likelihood that Craft will be successful in

proving the merits of his claims.   Thus, the district court did not

abuse its discretion in denying Craft’s motion for a preliminary

injunction.

                                                         AFFIRMED




                                3